                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 18-81-GF-BMM

              Plaintiff,

      vs.                                   ORDER

 LARRY RAY DENNY JR.,

              Defendant.



      Upon the motion of the United States, and for good cause shown,

      IT IS ORDERED that the United States’ Motion to Seal Exhibits B (Doc. 65-3)

and C (Doc. 65-4) to United States’ Motion to Revoke (Doc. 65), filed May 9, 2019, is

GRANTED.

      The Clerk of Court is directed to file Exhibits B (Doc. 65-3) and C (Doc. 65-4)

under seal.

      DATED this 10th day of May, 2019.
